Citation Nr: 1614473	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-06 807	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran disagreed with the effective dates assigned for the grant of service connection for type II diabetes mellitus and erectile dysfunction.  These issues were remanded in October 2015.  On remand, the Appeals Management Center (AMC) granted an earlier effective date for service connection for type II diabetes mellitus, thus, that issue is no longer before the Board.  The AMC continued the denial of an earlier effective date for the grant of service connection for erectile dysfunction.  That issue is again before the Board.


FINDING OF FACT

On March 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


